In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐2982 
SABINA BURTON, 
                                                   Plaintiff‐Appellant, 

                                   v. 

BOARD OF  REGENTS OF THE  UNIVERSITY OF  WISCONSIN  SYSTEM, 
et al., 
                                       Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
             No. 14‐cv‐274 — James D. Peterson, Judge. 
                      ____________________ 

    ARGUED JANUARY 19, 2017 — DECIDED MARCH 17, 2017 
                ____________________ 

   Before FLAUM, MANION, and WILLIAMS, Circuit Judges. 
     MANION,  Circuit  Judge.  Sabina  Burton,  a  professor  in  the 
criminal  justice  department  at  the  University  of  Wisconsin‐
Platteville, sued the school’s Board of Regents and three indi‐
vidual defendants. She claims that her superiors took several 
retaliatory  actions  against  her  over  the  course  of  about  two 
years. She seeks relief under Title VII of the Civil Rights Act 
of  1964 and Title  IX  of the Education Amendments  of 1972. 
2                                                      No. 16‐2982 

The  district  court  granted  summary  judgment  to  the  Board 
and the individual defendants. For the reasons set forth be‐
low, we affirm the judgment of the district court. 
                           I. Background 
     In 2009, Dr. Burton was hired as a tenure‐track professor 
in  the  criminal  justice  department  at  the  University  of  Wis‐
consin‐Platteville. In January 2012, she was promoted to asso‐
ciate professor. Later that year, a series of events began to un‐
fold that eventually led to this litigation.  
    First, in October 2012, Burton received a complaint from a 
student in her department who claimed that another profes‐
sor had sexually harassed her. The student was upset that the 
professor had handed her a note during class that read “call 
me tonight!” and included the professor’s phone number. The 
next day, Burton contacted the Dean of the College of Liberal 
Arts (which encompasses her department), Elizabeth Throop, 
regarding the alleged harassment. Burton then spoke with her 
department chair, Thomas Caywood, who broached the sub‐
ject with the offending professor. 
     The professor who wrote the note claimed that it was part 
of  a “breach  experiment,” or an intentional  provocation de‐
signed to display to the class social norms by violating them. 
The student, however, took it seriously. In any event, Burton 
told Caywood that she thought all faculty members should be 
made aware whenever a professor conducts such an experi‐
ment, but Caywood didn’t think that was necessary. A week 
later, Caywood circulated a memo to the department that al‐
tered  the  procedure  for  reporting  student  complaints  about 
faculty  members:  professors  were  now  to  bring  students’ 
complaints directly to Caywood, rather than going outside of 
No. 16‐2982                                                       3

the department. The next month, Caywood said at a depart‐
ment meeting that the change was necessary because some‐
one had overreacted by bringing a student complaint outside 
the  department.  Overall,  Caywood  became  less  collegial  to‐
wards  Burton,  and  she  viewed  the  change  in  departmental 
policy as a direct repudiation of her conduct.  
    Around  the  same  time,  Throop  and  Caywood  began  to 
withdraw  their  support  for  a  cybersecurity  curriculum  that 
Burton had been developing. In April 2012, Burton submitted 
(and Caywood signed) a grant application to the National Sci‐
ence Foundation in an attempt to receive funding for the cre‐
ation of a cybersecurity curriculum at the University. That ap‐
plication was rejected, but Burton eventually received a mod‐
est offer from AT&T of $7,000 to fund the cybersecurity pro‐
gram.  
   Caywood and Throop hampered this process after Burton 
had reported the alleged harassment of the student in October 
2012. Specifically, in November Caywood failed to respond to 
Burton’s request for a meeting about the grant process. Then 
on January 24, 2013, both Throop and Caywood objected to 
the  wording  in  a  draft  press  release  prepared  by  the  AT&T 
representative. In an email chain that included Burton and the 
AT&T representative, Throop and Caywood expressed their 
concerns that the press release said too much because Burton 
had yet to submit formally any course curricula to the appro‐
priate University committees. Caywood also confronted Bur‐
ton  about  inaccuracies  (which  Caywood  had  never  noticed 
before) on two websites that Burton had created for the pro‐
posed cybersecurity program. Nevertheless, Throop and the 
4                                                     No. 16‐2982 

AT&T representative ironed out the language of the press re‐
lease and Burton received the grant the next day in a public 
ceremony attended by the provost of the University.  
   In the midst of this, in January 2013 Burton submitted her 
application  for  tenure.  It  was  unanimously  granted  two 
months later. Although Caywood had initially opposed Bur‐
ton’s application, he eventually voted in her favor. Caywood 
then stepped down as department chair after the 2012–13 ac‐
ademic year, seemingly in part because of conflict with Bur‐
ton. He was replaced by Michael Dalecki, but Burton’s trou‐
bles did not end there.  
    On August 13, 2013, Burton filed a charge of discrimina‐
tion with the Wisconsin Department of Workforce Develop‐
ment – Equal Rights Division (ERD). In it, Burton alleged that 
(1) Caywood had discriminated against her because of her sex 
and retaliated against her for reporting the note incident; (2) 
both  Throop  and  the  University’s  human  resources  director 
(to  whom  Burton  had  sent  an  email  complaining  of  Cay‐
wood’s retaliation) had discriminated against her; (3) Throop 
had defamed her (in connection with the AT&T press release); 
and (4) the University had been deliberately indifferent to her 
grievances.  After  she  filed  that  charge,  Dalecki  and  others 
pressured her on multiple occasions to drop her case. Burton 
was told that she might have been considered for the positions 
of dean or department chair, but that she could not expect to 
advance if she continued to engage in litigious behavior. 
   On April 14, 2014, Burton filed her initial complaint in this 
case in the Western District of Wisconsin, alleging both dis‐
crimination  and  retaliation.  Then  on  October  20,  2014,  she 
completed  an  intake  questionnaire  with  the  United  States 
Equal Employment  Opportunity  Commission (EEOC).  Four 
No. 16‐2982                                                                      5

days  later,  Throop  sent  Burton  a  “letter  of  direction”  which 
identified seven events that Throop considered examples of 
inappropriate  behavior  by  Burton.1  Throop’s  letter  included 
five specific directions for Burton to follow. Burton, however, 
rejected the directions and accused Throop of mischaracteriz‐
ing  the  facts.  Afterwards,  Throop  filed  a  complaint  against 
Burton with the chancellor of the Board of Regents pursuant 
to Wis. Admin. Code UWS § 6.01, asking for a formal letter of 
reprimand.  It  is  unclear  from  the  record  whether  this  com‐
plaint has been resolved. 
    Finally,  on  December  4,  2014,  Throop  accused  Burton  of 
canceling class without permission. In response, Burton sent 
an email to all of her students documenting her issues with 
Throop  and  Caywood  and  asking  for  the  students’  help  in 
proving that she had in fact held class on that day. When the 
students responded that class had occurred, Throop did not 
discipline  Burton.  The  next  day,  Burton  filed  her  EEOC 
charge. She filed the second amended complaint in this case 
on  September  11,  2015,  and  the  district  court  granted  sum‐
mary  judgment  to  the  Board  on  March  18,  2016.2  Burton 
timely appealed. 
                                                 

                                                 
     1 As Burton conceded at oral argument, the record does not show that 

Throop or anyone else at the University was aware of the intake question‐
naire when the letter of direction was issued. 
     2 In her response to the defendants’ motion for summary judgment 

below,  Burton  dismissed  all  of  her  original  claims  except  for  retaliation 
claims  under  Title  VII  and  Title  IX.  She  also  apparently  pursues  claims 
only  against  the  Board  of  Regents,  so  we  will  refer  to  the  defendants 
simply as the Board. 
6                                                         No. 16‐2982 

                               II. Analysis 
     A. Standard of Review 
    We review the district court’s decision to grant summary 
judgment  to  the  Board  de  novo.  Brunson  v.  Murray,  843  F.3d 
698,  704  (7th  Cir.  2016).  Summary  judgment  is  appropriate 
where “there is no genuine dispute as to any material fact and 
the moving party is entitled to judgment as a matter of law.” 
Fed.  R.  Civ.  P.  56(a). We  view  all  evidence  in  the  light  most 
favorable to Burton, who was the party opposing the motion 
below. Brunson, 843 F.3d at 704. The Board is entitled to sum‐
mary judgment if Burton cannot present sufficient evidence 
to create a dispute of material fact regarding any essential el‐
ement of her legal claims on which she bears the burden of 
proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). 
     B. Title VII and Title IX Framework 
     Both Title VII of the Civil Rights Act of 1964 and Title IX 
of  the  Education  Amendments  of  1972  permit  plaintiffs  to 
bring  causes  of  action  for  retaliation.  See  42  U.S.C.  §  2000e‐
3(a) (Title VII); Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 
173–74 (2005) (Title IX). The elements of those claims are the 
same: Burton must produce enough evidence for a reasonable 
jury to conclude that (1) she engaged in a statutorily protected 
activity; (2) the Board took a materially adverse action against 
her; and (3) there existed a but‐for causal connection between 
the two. Milligan v. Bd. of Trs., 686 F.3d 378, 388 (7th Cir. 2012); 
Univ. of Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2533 (2013) 
(causation standard). 
                                 
No. 16‐2982                                                          7

   C. Waiver of Certain Arguments 
    One threshold matter that we must address is Burton’s at‐
tempt to inject more facts into the case on appeal than she pre‐
sented  to  the  district  court.  Burton  claims  that  the  district 
court erred by limiting its analysis to certain alleged protected 
activities and materially adverse actions. She says that if the 
district court had considered everything, it would have found 
that  she  engaged  in  more  protected  activities  and  suffered 
more significant adverse employment actions. 
    Burton’s problem is that she did not make these broad ar‐
guments  to  the  district  court.  For  example,  on  the  Title  IX 
claim  she  argues  that  the  district  court  should  have  consid‐
ered a litany of potential materially adverse employment ac‐
tions.  Yet  she  presented  only  two  to  the  district  court:  Cay‐
wood’s reaction to her reporting of the note incident and Cay‐
wood’s and Throop’s supposed withdrawal of support for her 
cybersecurity  curriculum.  Throughout  her  briefing,  Burton 
relies on facts that appear nowhere in her opposition to the 
Board’s motion for summary judgment below. It appears that 
she made a strategic decision in the district court to focus on 
the strongest points in her case and omit the rest. 
    That  decision  was  not  necessarily  a  bad  one,  but  it  does 
preclude her reliance here on the facts omitted below. For one, 
she had the burden of identifying protected activities and ma‐
terially adverse actions in opposition to summary judgment 
before the district court. See Ellis v. CCA of Tenn. LLC, 650 F.3d 
640, 649 (7th Cir. 2011). The district court was necessarily lim‐
ited to arguments presented in Burton’s opposition brief. Af‐
ter all, “a lawsuit is not a game of hunt the peanut. Employ‐
ment  discrimination  cases  are  extremely  fact‐intensive,  and 
neither appellate courts nor district courts are ‘obliged in our 
8                                                         No. 16‐2982 

adversary system to scour the record looking for factual dis‐
putes … .’” Greer v. Bd. of Educ., 267 F.3d 723, 727 (7th Cir. 2001) 
(quoting  Waldridge  v.  Am.  Hoechst  Corp.,  24  F.3d  918,  921‒22 
(7th Cir. 1993)).  
    Instead, “[i]t is a well‐settled rule that a party opposing a 
summary judgment motion must inform the trial judge of the 
reasons, legal or factual, why summary judgment should not 
be entered.” Liberles v. Cook Cty., 709 F.2d 1122, 1126 (7th Cir. 
1983). “If [the nonmoving party] does not do so, and loses the 
motion, it cannot raise such reasons on appeal.” Id. This rule 
prevents Burton from raising specific factual arguments that 
were absent from her briefing below even though her general 
claims  were  plainly  before  the  court.  See  Fednav  Int’l  Ltd.  v. 
Cont’l Ins. Co., 624 F.3d 834, 841 (7th Cir. 2010) (“[A] party has 
waived  the  ability  to  make  a  specific  argument  for  the  first 
time on appeal when the party failed to present that specific 
argument  to  the  district  court,  even  though  the  issue  may 
have been before the district court in more general terms.”). 
Thus, Burton is limited to the facts laid out in Part I above and 
to the particular protected activities and adverse actions that 
she argued below. We now proceed to the merits of her Title 
IX and Title VII claims. 
     D. Title IX Claim 
    The Board concedes on appeal that Burton’s actions in re‐
porting  the  allegedly  inappropriate  in‐class  note  were  pro‐
tected activities under Title  IX.  As Burton  did not  raise any 
further  protected  activities  below,  we  move  on  to  assess 
whether any alleged actions by Burton’s superiors in the wake 
of the note incident were materially adverse to her. As noted 
above,  Burton  raised  two  potential  adverse  actions:  (1)  the 
supposed criticisms of Burton after she reported the note; and 
No. 16‐2982                                                         9

(2) the apparent withdrawal of support for Burton’s cyberse‐
curity initiative.  
    First, we emphasize that “[n]ot everything that makes an 
employee unhappy is an actionable adverse action.” Brown v. 
Advocate S. Suburban Hosp., 700 F.3d 1101, 1106 (7th Cir. 2012) 
(quoting Stephens v. Erickson, 569 F.3d 779, 790 (7th Cir. 2009)). 
Rather, “an adverse action is one that a reasonable employee 
would find to be materially adverse such that the employee 
would be dissuaded from engaging in the protected activity.” 
Silverman v. Bd. of Educ., 637 F.3d 729, 740 (7th Cir. 2011) (cita‐
tions and internal quotation marks omitted); see also Lucero v. 
Nettle Creek Sch. Corp., 566 F.3d 720, 729 (7th Cir. 2009). In other 
words, it does not include “those petty slights or minor an‐
noyances that often take place at work and that all employees 
experience.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 
53, 68 (2006). 
    Like the district court, we conclude that neither of Burton’s 
proffered adverse actions rises to the level of materiality nec‐
essary to form the basis of a Title IX retaliation claim.  With 
respect to the post‐note criticism, the record does not support 
Burton’s  claims.  Caywood  never  expressly  denounced  the 
way  Burton  handled  the  situation.  Instead,  he  merely  pre‐
sented a new policy for handling similar problems in the fu‐
ture.  Even  if  we  were  to  construe  Caywood’s  rollout  of  the 
new policy as an implicit reprimand, that would not be suffi‐
cient to be a materially adverse action either. See Chaib v. Indi‐
ana,  744  F.3d  974,  987  (7th  Cir.  2014),  overruled  on  other 
grounds by Ortiz v. Werner Enters., Inc., 834 F.3d 760 (7th Cir. 
2016). As in Chaib, there was no showing that any reprimand 
(or  any  lack  of  collegiality  on  the  part  of  Caywood)  caused 
any subsequent consequences for Burton’s employment. See 
10                                                     No. 16‐2982 

also Lloyd v. Swifty Transp., Inc., 552 F.3d 594, 602 (7th Cir. 2009) 
(“[W]ritten reprimands without any changes in the terms or 
conditions  of  [an  employee’s]  employment  are  not  adverse 
employment  actions.”).  Indeed,  Burton  unanimously  re‐
ceived tenure just months after the incident.  
    The same is true of the disagreement over the cybersecu‐
rity program at the University. The most the record shows is 
that Throop and Caywood were concerned that the language 
of the AT&T press release may have been over‐representing 
the progress of the cybersecurity curriculum that Burton had 
been  developing,  and  that  Caywood  was  concerned  about 
some errors on websites that Burton had created. Yet Throop 
approved the press release the same day that the dispute be‐
gan,  and  Burton  received  the  AT&T  grant  in  a  public  cere‐
mony attended by the provost and vice chancellor of the Uni‐
versity. Once again, Burton received tenure within months of 
this  incident  and  can  point  to  no  material  consequences  re‐
sulting  from  it.  While  she  may  have  perceived  that  Throop 
and Caywood had retaliated against her, these actions simply 
do not rise to  the  level of a  materially adverse employment 
action protected by Title IX. Therefore, like the district court, 
we  need  not  engage  in  any  causation  analysis.  The  district 
court correctly granted  summary judgment to the Board on 
the Title IX retaliation claim. 
      E. Title VII Claim 
   With  respect  to  the  Title  VII  claim,  the  Board  concedes 
both that Burton undertook protected activities (filing charges 
with the Wisconsin ERD and the EEOC and filing this lawsuit) 
and was subjected to materially adverse employment actions 
(Throop’s letter of direction and subsequent complaint to the 
No. 16‐2982                                                                     11

chancellor).3 Burton didn’t raise any other protected activities 
below, so she has forfeited the chance to do so now. But she 
did present two further adverse actions to the district court: 
(1) the repeated pressuring by Dalecki and others to drop the 
discrimination charges; and (2) Throop’s threat of discipline 
in retaliation for the allegedly canceled class on December 4, 
2013. The district court properly concluded that the pressure 
to drop the suit could not have amounted to a materially ad‐
verse action because these statements “did not cause [Burton] 
any injury.” Dunn v. Washington Cty. Hosp., 429 F.3d 689, 692 
(7th Cir. 2005).4 For a similar reason, unfulfilled threats of dis‐
cipline related to the accusation that Burton canceled class are 
not actionable. See Poullard v. McDonald, 829 F.3d 844, 856‒57 
(7th Cir. 2016) (recognizing that unfulfilled threats are not ma‐
terially adverse actions for the purpose of a Title VII retalia‐
tion claim). 
   So  we  are  left  with  the  task  of  determining  whether  the 
record contains enough evidence for a reasonable jury to con‐
clude that the admitted protected activities were the but‐for 
cause  of  the  admitted  adverse  actions.  Without  direct  evi‐

                                                 
     3 We follow the parties’ briefing in presenting the claims separately 

under Title IX and Title VII. The parties appear to agree that the facts sur‐
rounding the in‐class note incident would not state a Title VII claim be‐
cause of the lack of employment relationship between Burton and the re‐
porting student. We need not consider whether they are right, because the 
elements of a Title VII and Title IX retaliation claim are the same. 
     4 Even the comments noting that Burton could have been dean or de‐

partment  chair  material  if  she  were  not  so  litigious  don’t  amount  to  an 
adverse action. There is no indication that Burton ever sought those posi‐
tions or that she was otherwise under consideration apart from the stray 
comments. In other words, the comments caused Burton no injury.  
12                                                                  No. 16‐2982 

dence  of  causation,  Burton  must  rely  on  circumstantial  evi‐
dence  like  suspicious  timing,  ambiguous  statements,  treat‐
ment of similarly‐situated employees, and any other relevant 
information that could permit an inference of retaliation. See 
Lambert v. Peri Formworks Sys., Inc., 723 F.3d 863, 869 (7th Cir. 
2013). It’s also true that actions that were not in and of them‐
selves materially adverse, such as unfulfilled threats, may still 
be  evidence  of  retaliatory  motive  for  actionable  actions. 
Poullard, 829 F.3d at 857. But the dispositive question remains 
whether a reasonable jury could find a but‐for causal link be‐
tween  the  protected  activities  and  adverse  actions  at  issue. 
And because the Board has presented non‐retaliatory reasons 
for Throop’s conduct, the true question is whether the prof‐
fered reasons were pretext for retaliation. See Majors v. Gen. 
Elec. Co., 714 F.3d 527, 539 (7th Cir. 2013).  
   We agree with the district court on this point as well. First, 
the timing of the letter of direction is not suggestive of retali‐
atory  motive.  The  last  potential  protected  activity  here  was 
the  filing  of  this  lawsuit  in  April  2014,  six  months  before 
Throop sent the letter of direction. Burton has not provided 
any  evidence  that  bridges  the  significant  time  gap  between 
her  final  protected  activity  and  Throop’s  adverse  action.5 




                                                 
      5 Moreover, as the district court noted, “Throop sought and obtained 

an equity adjustment to Burton’s salary in March 2014.” Burton v. Bd. of 
Regents, 171 F. Supp. 3d 830, 846 (W.D. Wis. 2016). This occurred between 
the  filing  of  Burton’s  ERD  charge  and  the  initial  complaint  in  this  case. 
Such positive intervention in between two instances of protected activity 
at least somewhat undermines Burton’s retaliation theory. See Albrechtsen 
v. Bd. of Regents, 309 F.3d 433, 437‒38 (7th Cir. 2002). 
No. 16‐2982                                                                       13

While the six‐month gap does not preclude Burton’s claim as 
a matter of law, it does substantially weaken it.6 
     Moreover, the record demonstrates that Throop had a fac‐
tual basis for each of the allegations she leveled against Bur‐
ton in the letter of direction, and Burton failed to provide ev‐
idence  that  the  allegations  were  pretextual.  Indeed,  the  dis‐
trict court stated that Burton did not dispute the truth of the 
allegations,  only  “how  Throop  perceived  and  characterized 
those events, and whether Throop should have accepted Bur‐
ton’s explanations for each of them.” Burton, 171 F. Supp. 3d 
846. These are exactly the type of personnel management de‐
cisions that federal courts do not second‐guess. We intervene 
only where “an employer’s reason for [an adverse action] is 
without factual basis or is completely unreasonable.” Hobgood 
v.  Ill.  Gaming  Bd.,  731  F.3d  635,  646  (7th  Cir.  2013).  This  is 
plainly not such a situation. Burton has not presented suffi‐
cient evidence of pretext, and as a result she cannot establish 
but‐for causation. 
   There is no evidence in the record that Throop’s complaint 
against Burton was retaliation for her protected activity, but 
there is evidence that Burton decided not to heed any of the 
“direction”  contained  in  the  letter.  Then,  as  now,  Burton 

                                                 
      6  As  indicated  in  Part  I,  Burton  conceded  at  oral  argument  that  the 

record does not indicate that Throop or anyone else at the University knew 
that Burton had completed an intake questionnaire with the EEOC four 
days before the letter of direction issued. This gap in the record is partic‐
ularly harmful to Burton’s claim, because in order to be liable for Title VII 
retaliation,  “the  employer  must  have  had  actual  knowledge  of  the  pro‐
tected activity” at issue. Nagle v. Vill. of Calumet Park, 554 F.3d 1106, 1122 
(7th Cir. 2009). Without evidence establishing actual knowledge, the tim‐
ing of the intake questionnaire is irrelevant. 
14                                                        No. 16‐2982 

simply argues that Throop should never have written the let‐
ter.  But  once  again,  pretext  “involves  more  than  just  faulty 
reasoning or mistaken judgment on the part of the employer; 
it  is  [a]  lie,  specifically  a  phony  reason  for  some  action.” 
Harden v. Marion Cty. Sheriff’s Dep’t, 799 F.3d 857, 864 (7th Cir. 
2015) (quoting Argyropoulos v. City of Alton, 539 F.3d 724, 735 
(7th Cir. 2008)). There is no evidence that either the letter of 
direction or Burton’s subsequent complaint were such lies. No 
reasonable jury could find that either the letter of direction or 
the subsequent complaint were caused by Burton’s protected 
activities, rather than legitimate disagreements between Bur‐
ton and Throop. Therefore, the district court properly granted 
summary judgment to the Board on Burton’s Title VII claim. 
                            III. Conclusion 
    Professor  Burton  undoubtedly  feels  that  she  has  been 
treated unfairly by some of her superiors at the University be‐
cause  she  reported  alleged  harassment  and  proceeded  with 
this case. Yet the record does not support her claims. During 
the  relevant  period,  Burton  was  granted  tenure  by  a  unani‐
mous  vote  and  the  University  held  a  public  ceremony  cele‐
brating Burton’s receipt of a grant from AT&T. Dean Throop 
even  sought  an  upward  salary  adjustment  for  her  after  she 
had brought a charge with the Wisconsin ERD. Burton’s frus‐
trations may be significant, but they do not amount to action‐
able  retaliation  under  either  Title  VII  or  Title  IX.  Therefore, 
the district court correctly granted summary judgment to the 
Board. 
                                                            AFFIRMED.